Citation Nr: 1229078	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, bipolar disorder and psychotic disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active military duty from June 26, 1969 to November 12, 1969.  He was given a hardship discharge.

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In September 2009 and again in August 2011, the Board remanded the claim for additional development. 

Review of the Veteran's Virtual VA file reveals no pertinent documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  

The record reveals that the appellant has been getting SSI benefits from the Social Security Administration (SSA).  Attempts to obtain those records were undertaken and it has been determined that they are unavailable.  It is unclear whether the records are lost, or whether they decision may have been made without review of significant records.  In any event, a formal finding of unavailability is on file and there appears to be no other place to search for those records.

A March 1990 private discharge summary and psychiatric evaluation from a private psychiatrist notes that the Veteran was referred for a psychiatric evaluation by the Richmond City Jail where he was incarcerated pending trial for assault charges.  The report noted that the Veteran was being discharged to the Richmond City Jail and that a mental health follow-up and a psychiatric follow-up were recommended.  The report further noted that the Veteran had been seen by Dr. Leslie Kryzanowski who made reference to a motor vehicle accident with a head trauma.  It was recommended that the Veteran be followed-up for the head injury.  A diagnosis of psychotic disorder not otherwise specified was provided at the time.  There is also evidence of record that appellant sustained some episodes of facial trauma during this time.

In order to ensure due process and to comply with the VA's duty to assist, the Board finds that additional development is needed.  On remand, the RO should seek clarification from the Veteran as to whether he was incarcerated in 1990 and if so, where.  Clarification should also be requested as to whether he received any psychiatric treatment while incarcerated.  If treatment was provided, the RO should attempt to obtain any medical records associated with the same.

Furthermore, the RO should request that the Veteran clarify whether he was involved in a motor vehicle accident during which he incurred a head injury.  If so, the Veteran should be asked to provide the name and place of treatment for the same.  The RO should request any identified treatment records.  

Finally, the Board notes that the record contains diagnoses of PTSD, bipolar disorder, and psychotic disorder which have been rendered by psychiatrists.  The Veteran was afforded a VA examination in October 2011 at which time the examiner diagnosed him with personality disorder and stated that he did not meet any other Axis I diagnosis.  While the examiner noted the prior diagnoses, he did not provide a reasoning as to why the Veteran no longer met the criteria for PTSD, a bipolar disorder and/or psychotic disorder.  It is unclear whether these disorders resolved, or whether the examiner concludes that there is no basis for the earlier diagnoses.  On remand, the October 2011 examiner should be asked to comment on these prior diagnosis and provide a reasoning as to why the Veteran no longer meets the criteria for these diagnoses.


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran provide the following information: (a) was he incarcerated in 1990, and if so where; (b) if he was incarcerated, did he receive psychiatric treatment or treatment for a head injury while incarcerated?; (c) was the Veteran involved in a motor vehicle accident during which he incurred a head injury; if so, when was the accident and where and by whom was he treated?; (d) when was he treated by Dr. Leslie Kryzanowski and where.  After the Veteran has provided the requested information, the RO should attempt to obtain any identified treatment records, including any records from the jail or prison where the Veteran was incarcerated, if that is the case.  Any attempts to obtain the identified treatment records should be documented in the claim file.

2.  After the above requested development has been completed, the RO should forward the claim file and any additional records obtained as a result of the requested development to the October 2011 VA examiner and ask that he comment on the prior diagnoses of PTSD, a bipolar disorder and psychotic disorder, and provide a reasoning as to why the Veteran no longer meets the criteria for these diagnoses.  If the diagnoses are confirmed, the examiner should provide an opinion as to the etiology of the disorders.  He should specifically state as to whether it is as likely as not that the identified disabilities had their onset in service.  If it is determined that there is no evidence to support the diagnoses, the medical reasoning should be set out.  A complete rationale for any opinion rendered must be provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After undertaking any development deemed essential in addition to that specified above, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his representative, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


